DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 28-32, 34-38, 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Walker (US 20140040556 A1).
RE claim 21, Walker teaches An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; and a graphics cache associated with the graphics processor (Figs 1-2, [0023], [0028] ); wherein the one or more processors are to: 
establish a tag array to be hosted by the graphics cache, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads (Fig 3, [0034]-[0035]); 
detect a plurality of threads for one or more clients, the threads accessing the graphics cache ([0017] “Each of the currently executing threads may access a cache memory that is shared by the threads and/or processor cores. A cache allocation circuit may track usage of the cache by each of the threads/cores”); 
monitor incoming ingress throughput demand for threads of the plurality of threads accessing the graphics cache, wherein the plurality of threads includes threads seeking access to the graphics cache for processing of one or more workloads ([0031] “Cache controller 221 is configured to receive cache access requests from the various ones of the processor cores 11. Responsive to an access request… ”, [0039]-[0040], [0051] etc); and 
trigger and control allocation of the ways of the graphics cache to the plurality of threads utilizing the tag array (Figs 3-4, [0036]-[0037], [0042] ).  
RE claim 22, Walker teaches wherein triggering and controlling allocation utilizing the tag array includes the one or more processors to: 
determine instantaneous cache bandwidth consumption of one or more threads of the plurality of threads ([0018] “Usage bits may be used to track the usage of the cache in a particular index for each of the threads/cores …. if a particular processor core accesses the cache at a particular index, the cache allocation circuit may increment (or attempt to increment) the count indicated by the usage bits corresponding to that core for that index” indicated by the corresponding index usage bits indicates an instantaneous cache bandwidth being consumed for the potion (index) of the cache wherein each of index includes a number of cache way defining an amount of cache space (Fig 4, [0020], [0038]). Furthermore the states of the various usage bits at any given time determine an amount of cache space consumed by/available within each index for each of the cores/threads as in [0036]. Furthermore [0040], [0043] etc.); 
access the tag array regarding allocation of the ways of the graphics cache; and dynamically reallocate one or more portions of the plurality of ways of the graphics cache to the one or more threads of the plurality of threads based at least in part on the determined instantaneous cache bandwidth consumption of one or more threads (Figs 4, 5 S520, [0017] “track usage of the cache by each of the threads/cores, and may dynamically update the amount of cache space allocated to each. … those threads/cores that exhibit more usage of the cache may be allocated more space therein relative to those that exhibit less cache usage”, [0019], [0036]-[0037], [0042] -[0043]).  
RE claim 23, Walker teaches wherein dynamically reallocating the one or more portions of the ways of the graphics cache includes taking back one or more ways allocated to a first thread and reallocating the one or more ways to one or more other threads ([0045]).  
RE claim 24, Walker teaches wherein triggering and controlling allocation utilizing the tag array further includes the one or more processors to: update the tag array based on the dynamic allocation of the one or more portions of the plurality of ways of the graphics cache (Figs 3-4, [0038], [0040]).  
 RE claim 26, Walker teaches wherein the one or more processors are to reallocate the one or more portions of the ways of the graphics cache to the one or more threads in real-time ([0048]).  
RE claim 28, Walker teaches wherein each way of the plurality of ways extends to a plurality of sets of the graphics cache (Fig 2, [0020], [0033]). 
Claims 29-32, 34 recite limitations similar in scope with limitations of claims 21-24, 26 respectively as method and therefore rejected under the same rationale.
Claims 35-38, 40 recite limitations similar in scope with limitations of claims 21-24, 26 respectively and therefore rejected under the same rationale. In addition Walker teaches At least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform the corresponding operations ([0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, and further in view of Mogi et al (US 20050223174 A1).
RE claim 27, Walker  is silent RE: wherein the one or more processors are to reallocate the one or more portions of the ways of the graphics cache to the one or more threads without applying a software interruption .  
 However, Mogi teaches in [0056] “The storage subsystem 40 can dynamically perform generation and deletion of each cache-group and addition and deletion of LUs 208 belonging to each cache-group. The term "dynamically" means "without interruption of any other processing". The storage subsystem 40 can dynamically change allocation of the data cache 42 to the cache-groups.” that is readily available in Walker. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Walker readily includes or maybe modified  to include wherein the one or more portions of the ways of the graphics cache are allocated to the one or more threads without requiring an software interruption to perform the allocation without using the interruption and thereby increasing system effectiveness and user experience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25, 29-30, 33,35-36, 39   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 12, 18 of US Patent # 11393065, in view of Walker (US 20140040556 A1). 
Table 1 illustrates the conflicting claim pairs:
Present Application
21,22, 25 
29,30, 33
35,36, 39
US Patent # 11393065
3
12
18


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 3 of US Patent # 11393065
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; and a graphics cache associated with the graphics processor; wherein the one or more processors are to:
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; a graphics cache associated with the graphics processor, wherein the one or more processors are to:
establish a tag array to be hosted by the graphics cache, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads;
 further comprising a tag array hosted by the graphics cache to trigger and control the allocation of the one or more portions of the ways of the graphics cache to the one or more threads in response to one or more instructions
detect a plurality of threads for one or more clients, the threads accessing the graphics cache; monitor incoming ingress throughput demand for threads of the plurality of threads accessing the graphics cache, wherein the plurality of threads includes threads seeking access to the graphics cache for processing of one or more workloads;
monitor incoming ingress throughput demand for threads of a plurality of threads accessing the graphics cache, the graphics cache to support a plurality of ways; wherein the plurality of threads includes threads for one or more components of the apparatus seeking access to the graphics cache for processing of one or more workloads.
and trigger and control allocation of the ways of the graphics cache to the plurality of threads utilizing the tag array.
 further comprising a tag array hosted by the graphics cache to trigger and control the allocation of the one or more portions of the ways of the graphics cache to the one or more threads in response to one or more instructions.


As seen from the table all elements of claim 21 of application map into  Claim 3 of US Patent # 11393065 with a slight language variation. The first  difference is Claim 3 of US Patent # 11393065 is silent RE: the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads. However, Walker teaches Fig 3, [0034]-[0035]. This is readily available in order to effectively utilize the tag array in claim 3 for the dynamic allocation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 3 of US Patent # 11393065, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads,  in order to effectively utilize the tag array for the dynamic allocation and thereby ensuring system effectiveness and user experience.
The second difference is Claim 3 of US Patent # 11393065 is silent RE: detect a plurality of threads for one or more clients, the threads accessing the graphics cache. However, Walker teaches in [0017]. This is readily available in order to effectively allocate the cache to the threads. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detect a plurality of threads for one or more clients, the threads accessing the graphics cache for effective monitoring and cache allocation and thereby ensuring system effectiveness and user experience.

 Therefore, Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 22 and 25 of application map into  claims 3 of US Patent # 11393065.
Claims 29,30 33 recite limitations similar in scope with limitations in claims 21-22, 25  as method and therefore rejected under same rationale. Additionally claim 12 of Patent # 11393065 discloses A computer-implemented method.
Claims 35,36 39 recite limitations similar in scope with limitations in claims 21-22, 25 and therefore rejected under same rationale. Additionally claim 18 of Patent # 11393065 discloses At least one non-transitory machine-readable medium.
Claims 21-22, 25, 29-30, 33,35-36, 39   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 13 and 19 of US Patent # 10424040, in view of Walker (US 20140040556 A1). 
Table 1 illustrates the conflicting claim pairs:
Present Application
21,22, 25 
29,30, 33
35,36, 39
US Patent # 10424040
4
13
19


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 3 of US Patent # 10424040
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; and a graphics cache associated with the graphics processor; wherein the one or more processors are to:
An apparatus comprising: one or more processors to: 
wherein the cache comprises a graphics cache, wherein the one or more processors comprise a graphics processor hosted by the apparatus
establish a tag array to be hosted by the graphics cache, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads;
 further comprising a tag array hosted by the cache to trigger and control the allocation of the one or more portions of the cache to the one or more clients in response to one or more instructions
detect a plurality of threads for one or more clients, the threads accessing the graphics cache; monitor incoming ingress throughput demand for threads of the plurality of threads accessing the graphics cache, wherein the plurality of threads includes threads seeking access to the graphics cache for processing of one or more workloads;
 detect a plurality of clients accessing a cache associated with the one or more processors; monitor incoming ingress throughput demand for each of the plurality of clients accessing the cache; measure an average throughput for each of the plurality of clients over an M number of windows in a sliding window measurement, wherein the plurality of clients includes one or more components of the apparatus seeking access to the cache for processing of one or more workloads.
and trigger and control allocation of the ways of the graphics cache to the plurality of threads utilizing the tag array.
 further comprising a tag array hosted by the cache to trigger and control the allocation of the one or more portions of the cache to the one or more clients in response to one or more instructions.


As seen from the table all elements of claim 21 of application map into  Claim 4 of US Patent # 10424040 with a slight language variation. The first  difference is Claim 4 of US Patent # 10424040 is directed to allocate the cache to a client while the current application is directed to do the same for plurality of threads for one or more clients . However, Walker teaches dynamically allocating cache space in a multi-threaded execution environment [0006]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the same cache allocation method and system can equally be applied to a plurality of threads for the one or more clients to control the resource management/access of the threads for effective execution of the threads with the advantage of the method and thereby increasing system effectiveness and user experience.
The second difference is Claim 4 of US Patent # 10424040 is silent RE: a memory for storage of data. However, Walker teaches in Fig 1#memory 6 and [0023] that is essential in typical computing system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a memory for storage of data as part of the system for storing required data and thereby ensuring system effectiveness and user experience.
The third difference is Claim 4 of US Patent # 10424040 is silent RE: the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads. However, Walker teaches Fig 3, [0034]-[0035]. This is readily available in order to effectively utilize the tag array in claim 3 for the dynamic allocation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 3 of US Patent # 10424040, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads,  in order to effectively utilize the tag array for the dynamic allocation and thereby ensuring system effectiveness and user experience.
The fourth difference is Claim 4 of US Patent # 10424040 is silent RE: detect a plurality of threads for one or more clients, the threads accessing the graphics cache. However, Walker teaches in [0017]. This is readily available in order to effectively allocate the cache to the threads as component of a client. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detect a plurality of threads for one or more clients, the threads accessing the graphics cache for effective monitoring and cache allocation and thereby ensuring system effectiveness and user experience.

 Therefore, Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 22 and 25 of application map into  claim 4 of US Patent # 10424040.
Claims 29,30 33 recite limitations similar in scope with limitations in claims 21-22, 25  as method and therefore rejected under same rationale. Additionally claim 13 of Patent # 10424040 discloses A computer-implemented method.
Claims 35, 36 39 recite limitations similar in scope with limitations in claims 21-22, 25 and therefore rejected under same rationale. Additionally claim 19 of Patent # 10424040 discloses At least one non-transitory machine-readable medium.

Claims 21-22, 25, 29-30, 33,35-36, 39   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 13 and 19 of US Patent # 10957008, in view of Walker (US 20140040556 A1). 
Table 1 illustrates the conflicting claim pairs:
Present Application
21,22 25 
29,30 33
35,36 39
US Patent # 10957008
4
13
19


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 21 of present App.
Claim 3 of US Patent # 10957008
An apparatus comprising: one or more processors including a graphics processor; a memory for storage of data; and a graphics cache associated with the graphics processor; wherein the one or more processors are to:
An apparatus comprising: one or more processors including a graphics processor to: 
a graphics cache associated with the graphics processor;
establish a tag array to be hosted by the graphics cache, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads;
further comprising a tag array hosted by the graphics cache to trigger and control the allocation of the one or more portions of the graphics cache to the one or more threads in response to one or more instructions.
detect a plurality of threads for one or more clients, the threads accessing the graphics cache; monitor incoming ingress throughput demand for threads of the plurality of threads accessing the graphics cache, wherein the plurality of threads includes threads seeking access to the graphics cache for processing of one or more workloads;
detect a plurality of threads for one or more clients, the threads accessing a graphics cache associated with the graphics processor; monitor incoming ingress throughput demand for each of the plurality of threads accessing the graphics cache;wherein the plurality of threads includes threads for one or more components of the apparatus seeking access to the graphics cache for processing of one or more workloads
and trigger and control allocation of the ways of the graphics cache to the plurality of threads utilizing the tag array.
 further comprising a tag array hosted by the graphics cache to trigger and control the allocation of the one or more portions of the graphics cache to the one or more threads in response to one or more instructions.


As seen from the table all elements of claim 21 of application map into  Claim 4 of US Patent # 10957008 with a slight language variation. 
The first difference is Claim 4 of US Patent # 10957008 is silent RE: a memory for storage of data. However, Walker teaches in Fig 1#memory 6 and [0023] that is essential in typical computing system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a memory for storage of data as part of the system for storing required data and thereby ensuring system effectiveness and user experience.

 The second difference is Claim 4 of US Patent # 10957008 is silent RE: the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads. However, Walker teaches Fig 3, [0034]-[0035]. This is readily available in order to effectively utilize the tag array in claim 3 for the dynamic allocation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 3 of US Patent # 10957008, the tag array to include data regarding a plurality of ways that are supported by the graphics cache, the data including data regarding portions of the plurality of ways that are allocated to threads,  in order to effectively utilize the tag array for the dynamic allocation and thereby ensuring system effectiveness and user experience.

 Therefore, Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting. 
In addition, claims 22 and 25 of application map into  claim 4 of US Patent # 10957008.
Claims 29,30, 33 recite limitations similar in scope with limitations in claims 21-22, 25  as method and therefore rejected under same rationale. Additionally claim 13 of Patent # 10957008 discloses A computer-implemented method.
Claims 35, 36, 39 recite limitations similar in scope with limitations in claims 21-22, 25 and therefore rejected under same rationale. Additionally claim 19 of Patent # 10957008 discloses At least one non-transitory machine-readable medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619